DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 11/17/2020, said application claims a priority filing date of 11/17/2019.  Claims 1-20 are pending. Claims 1, 12, and 17 are independent.

Drawings
The drawings are objected to because "ID suit 440" is pointed to "the head of a doll" and "doll 445" is pointed to "the suit of a doll" in FIG. 10A; i.e., label 440 and 445 appears to be switched in FIG. 10A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "610" in FIGS. 10B, 11B, and 12B and "605" in FIGS. 6, 8B, and 9; and the specification starting from ¶ [0081] to ¶ [0130]; have both been used to designate "display/interface".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “610” has been used to designate both "display/interface" in FIGS. 10B, 11B, and 12B and "camera" in FIG. 6 and the specification starting from ¶ [0081] to ¶ [0120].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term "Bluetooth" in ¶ [0057], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 12 is objected to because of the following informalities:  
"An augmented reality play system comprising: a screen stand; a user device stand for holding a user device; a doll; a first block; and a user device" appears to "An augmented reality play system comprising: a screen stand; a user device stand for holding a user device; a doll; a first block; and the user device".  
Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a "computer-usable medium" is claimed and the specification fails to limit the clamed medium so as to preclude signals and/or carrier waves (see the specification in ¶ [0056]). Therefore, claims are being held as including non-statutory forms of medium. The Examiner’s suggestion of amending Claims 1, 12, and 17 to recite a “non-transitory computer-readable medium” will serve to overcome this rejection.     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Capper et al. (US 9,586,135 B1, issued on 03/07/2017), hereinafter Capper.

Intendent Claim 1
Capper discloses a system comprising: a user device (Capper, 1400 in FIG. 14A; Col. 15, lines 14-21; electronic device) (Capper, 1500 in FIGS. 15A-C; Col. 15, lines 50-65; 1600 in FIG. 16; Col. 16, lines 55-57; 1700 in FIG. 17A; Col. 16, line 67 – Col. 17, line 5; 2215 in FIG. 22A; Col. 19, lines 60-63: mobile device), the user device comprising, a camera (Capper, 1405 in FIG. 14A; Col. 15, lines 14-21: the device 1400 includes a camera 1405) (Capper, 1505 in FIGS. 15A-C; Col. 16, lines 2-6; 1605 in FIG. 16; Col. 16, lines 55-57; 1705 in FIG. 17A; Col. 16, line 67 – Col. 17, line 5:  a camera 1505'/1605/1705 of the mobile device 1500'/1600/1700), and a computer system (Capper, 10 in FIG. 2; Col. 5, lines 34-35; Col. 6, lines 8-27: a video gaming device) (Capper, 3100 in FIG. 31; Col. 24, lines 23-29: a self-contained electronic device), the computer system further comprising: at least one processor (Capper, 26 in FIG. 2; Col. 5, lines 48-52: control circuit 26; 28 in FIG. 2; Col. 6, lines 49-51: intelligence module 28 comprises a microprocessor) (Capper, 3115 in FIG. 31; Col. 24, lines 29-34: processor); a graphical user interface (Capper, FIGS. 19A-B and 22A-B; Col. 18, lines 11-40; Col. 19, lines 58-60: interactive game user interface); and a computer-usable medium (Capper, 3100 and 3130 in FIG. 31; Col. 24, lines 29-38: the electronic device 3100 includes a memory 3110 and a storage device 3130) embodying computer program code, the compute-usable medium capable of communicating with the at least one processor, the computer program code comprising instructions executable by the at least one processor and configured for (Capper, FIGS. 2 and 5; Col. 7, lines 58-64: the control circuit 26 and the intelligence module 28 include a computer-readable medium containing computer readable instructions executed by a processor to perform the steps 300) (Capper, FIG. 31; Col. 24, lines 43-48: the hardware structure includes multiple processors and other hardware to perform parallel processing; application(s) 3135 are likely to be stored in the storage device 3130 and memory 3110 and processed as applications are typically processed): 
collecting at least one frame of video with an image capture module (Capper; Col. 3; lines 10-12: camera to capture an image in a field of view) (Capper, Col. 16, lines 45-62: the video area 1610 can be captured by a camera 1605 of a mobile device 1600) (Capper, FIGS. 14A-B; Col. 15, lines 14-54: a toothbrush 1420 and a power band 1425 can be read via retroreflectors for game play interaction; based on the retroreflector's position and size, their three dimensional positions in front of the camera 1410 are determined) (Capper, Col. 6, lines 30-47: the detection array 24 can operate in a manner analogous to a digital camera); 
identifying at least one user controlled object in the at least one frame of video with an object recognition module (Capper, FIGS. 19A-B; Col. 18, lines 11-25: color(s) can be automatically detected for object detection; the star 1900 and its color pink are detected and recognized) (Capper, FIGS. 22A-22B and 23; Col.19, line 66 – Col. 20, line 16 : the interactive game is able to recognize more than one object to manipulate the same or different elements in the game; once the object is detected within at least an area of the field of view (and thereafter shown on the display as user feedback), the user is able to manipulate the objects shape and/or move the object with respect to the circle; the game recognizes the object as a smile and adds other facial features) (Capper, Col. 22, lines 24-29: detect and recognize the brushing user's facial features/expressions to determine whether the facial patterns "match" a particular motion and/or location of the toothbrush) (Capper, Col. 24, lines 8-10: a target on an oral care device; such as a toothbrush, appearing in an image is recognized); and 
rendering an augmented reality display on the user device with an augmented reality module (Capper, Col. 9, lines 65-67: the display device is a magic mirror or an augmented reality mirror that generates an overlay of an image(s) over live video image in real time) (Capper, Col. 21, lines 53-57: the virtual reality aspect of the application can be a live view of the physical real-world environment whose elements are/can be augmented or can be a view of a virtual environment (e.g., a game) whose elements are/can be augmented) (Capper, FIGS. 28C-D: Col. 23, lines 40-53: FIGS. 28C-28D show how the tracking is augmented by 40 the user's brushing), the augmented reality display including an augmented background and a rendering of the at least one user controlled object (Capper, FIGS. 19A-B; Col. 18, lines 11-40: augmented reality display including augmented background 1910 and a rendering of control object pink star 1900) (Capper, FIGS. 22A-B; Col. 19, line 55 – Col. 20, line 4: augmented reality display including augmented background 2215 and a rendering of fairy doll 2205).  

Claim 2
Capper discloses all the elements as stated in Claim 1 and further discloses wherein the at least one user controlled object comprises a toy (Capper, FIGS. 22A-B; Col. 19, line 55 – Col. 20, line 4: doll 2200/2205) (Capper, FIG. 23; Col. 20, lines 5-16 : colored toys).

Claim 3
Capper discloses all the elements as stated in Claim 1 and further discloses wherein the at least one user controlled object comprises a plurality of user controlled objects, the plurality of user controlled objects further comprising: a doll; and a first block (Capper, FIGS. 22A-B and 23; Col. 19, line 55 – Col. 20, line 16: doll 2200/2205; colored blocks).

Claim 4
Capper discloses all the elements as stated in Claim 3 and further discloses an ID suit configured to fit on the doll (Capper, FIG. 22A-22B; Col. 19, lines 55-65 : a clothing/suit is fit on doll 2200 with signature color; once the doll 2200 is detected based on the doll's signature color, the user is able to move a cursor, which is represented by fairy doll 2205, on the display of the mobile device 2215, for example, by moving the doll 2200; by parking the cursor on selectable icons 2210, the user is able to direct one or more interactions during game play; i.e., by moving doll 220 to park on one of selectable icons 2210; clothing of the fairy doll 2205 can be changed), the ID suit further comprising at least one ID suit dot (Capper, Col. 2, lines 12-23 and 46-50: the object includes at least one target, each of the at least one target designates a specific area of the object, such as back side, a front side, a first end or a second end, wherein a target can be a color, a tag, or a marking, and can be removably coupled or integrally formed with the object) (Capper, FIG. 25; Col. 21, lines 39-49: an object can also be tracked using a tag or tags, including detectable color zones, bar codes, quick response (QR) codes, radio frequency identification (RFID) tags and augmented or assisted reality (AR) markers) (Capper, FIGS. 26A-B; Col. 21, line 66 – Col. 22, line 14: two tags are placed back to back at the tip of a toothbrush to cover 360 degree; the motion (e.g., angle, orientation) and/or location of these tags are captured by a camera and tracked by the application; FIGS. 29A-C; Col. 23, line 59 – Col. 24, line 5: a target, can be removably coupled with an object to be track, a target can be integral with an object or with a part of an object; e.g., FIG. 29A shows targets 2900, 2905 that when pieced together, form a manual toothbrush that can be used with a tooth brushing application) (Capper, 25 in FIGS. 1-2, 6A-C ; Col. 8, lines 1-17: as the retroreflectors 25 move and are positioned in a new location the relative analogue change in position will be displayed on the screen 12; FIGS. 8A-11C and 14A-B; Col. 15, lines 14-54: retroreflectors coupled with a hairbrush, a bat, a golf club, a tennis racket, a gun piece, boxing gloves, a bowling ball and a fishing rod; a toothbrush 1420 and a power band 1425 can be read via retroreflectors for game play interaction; based on the retroreflector's position and size, their three dimensional positions in front of the camera 1410 are determined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Capper in view of Lyons (US 2018/0188831 A1, filed on 01/02/2018), hereinafter Lyons.

Claim 5
Capper discloses all the elements as stated in Claim 3 and further discloses wherein the first block further comprises: a  rectangular block(Capper, FIG. 23; Col. 20, lines 5-16: the user is able to manipulate the objects (e.g., colored rectangular blocks) shape and/or move the object with respect to the circle); and at least one ID dot configured on the  first block (Capper, Col. 2, lines 12-23 and 46-50: the object includes at least one target, each of the at least one target designates a specific area of the object, such as back side, a front side, a first end or a second end, wherein a target can be a color, a tag, or a marking, and can be removably coupled or integrally formed with the object) (Capper, FIG. 25; Col. 21, lines 39-49: an object can also be tracked using a tag or tags, including detectable color zones, bar codes, quick response (QR) codes, radio frequency identification (RFID) tags and augmented or assisted reality (AR) markers) (Capper, FIGS. 26A-B; Col. 21, line 66 – Col. 22, line 14: two tags are placed back to back at the tip of a toothbrush to cover 360 degree; the motion (e.g., angle, orientation) and/or location of these tags are captured by a camera and tracked by the application; FIGS. 29A-C; Col. 23, line 59 – Col. 24, line 5: a target, can be removably coupled with an object to be track, a target can be integral with an object or with a part of an object; e.g., FIG. 29A shows targets 2900, 2905 that when pieced together, form a manual toothbrush that can be used with a tooth brushing application) (Capper, 25 in FIGS. 1-2, 6A-C ; Col. 8, lines 1-17: as the retroreflectors 25 move and are positioned in a new location the relative analogue change in position will be displayed on the screen 12; FIGS. 8A-11C and 14A-B; Col. 15, lines 14-54: retroreflectors coupled with a hairbrush, a bat, a golf club, a tennis racket, a gun piece, boxing gloves, a bowling ball and a fishing rod; a toothbrush 1420 and a power band 1425 can be read via retroreflectors for game play interaction; based on the retroreflector's position and size, their three dimensional positions in front of the camera 1410 are determined; one of those objects in front of the computing device 630 is the three-dimensional object 650; the three dimensional object may be a six-sided cube). 
	Capper fails to explicitly disclose wherein the first block further comprises: a cube.
Lyons teaches systems and methods related to augmented and virtual reality (Lyons, ¶ [0005]), wherein the first block further comprises: a cube.(Lyons, 150 in FIG. 1; 605 in FIG. 6; ¶¶ [0123]-[0124] and [0041]: computing device 130/630 engaged in computer vision detection and tracking of a three-dimensional object 150/650 (e.g., a physical object, placed in the world at a position or held by a user), wherein the computing device 130/630 includes a camera 137/637 that is capturing images in front of the computing device 130/630, and the three-dimensional object 130/650 may be a six-sided cube including unique fiducial markers on each face so that its orientation, in addition to position, may be tracked by the camera 137/637).
Capper and Lyons are analogous art because they are from the same field of endeavor, systems and methods related to augmented and virtual reality.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Lyons to Capper.  Motivation for doing so would allow to track motion of objects.

Claims 6, 8-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Capper in view of Kier et al. (US 2015/0310041 A1, published on 10/29/2015), hereinafter Kier.

Claim 6
Capper discloses all the elements as stated in Claim 3 and further discloses  (Capper, FIG. 22A-22B; Col. 19, lines 55-65: once the doll 2200 is detected based on the doll's signature color, the user is able to move a cursor, which is represented by fairy doll 2205, on the display of the mobile device 2215, for example, by moving the doll 2200; by parking the cursor on selectable icons 2210, the user is able to direct one or more interactions during game play).
Capper fails to explicitly discloses wherein an augmented object library configured to store a plurality of selectable augmented objects.
Kier teaches systems and methods related to an immersive environment for play (Kier, ¶ [0005]), wherein an augmented object library configured to store a plurality of selectable augmented objects (Kier, 110 and 140 in FIG. 1A; ¶ [0023]: selection or creation of a “theme" for the implementation of the system, wherein the theme could be a generic background for play, such as a forest or mountain scene, a theme specific to a consumer product (or product family) or any other image suitable to the end user's vision for a background/stage for play; display the process of selecting or configuring the “Object Library” to be used for object detection;  packaged data stores for common consumer objects will be available for selection (logically these will be packaged with the images used for theme selection); objects may be defined as specific actors (i.e., an individual person) or embellishments available for play; e.g., clothing for a doll, a weapon for a toy soldier; ¶ [0028]: A user may select a theme to customize aspects of a user interface used for interactions with a game provider; 212/252 in FIG. 2; ¶¶ [0032]-[0033]: configuration details and settings for creating and customizing the user experience are centrally managed and maintained (as themes and customization settings) in data store 212/252; ¶ [0007]: the system includes a shared data store/library that goes beyond recognizing object classes (e.g., faces, eyes, dolls) to specific items selected by the users (e.g., PlaymobilTM Green Dragon, Red Dragon or more specifically the “Red Dragon with Mounted Knight"), and objects or actors in specific states (e.g., "Red Dragon with Open Mouth" or "Sally Doll with Red Dress")).
Capper and Kier are analogous art because they are from the same field of endeavor, systems and methods related to .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kier to Capper.  Motivation for doing so would complement and enhance the play experience, and provide a consistent user experience across interaction.

Claim 8
Capper discloses all the elements as stated in Claim 3 and further discloses  images, wherein the augmented  image is selected from the plurality of selectable augmented  images (Capper, FIG. 22A-22B; Col. 19, lines 55-65: once the doll 2200 is detected based on the doll's signature color, the user is able to move a cursor, which is represented by fairy doll 2205, on the display of the mobile device 2215, for example, by moving the doll 2200; by parking the cursor on selectable icons 2210, the user is able to direct one or more interactions during game play).
Capper fails to explicitly discloses wherein an augmented background library configured to store a plurality of selectable augmented backgrounds, wherein the augmented background is selected from the plurality of selectable augmented backgrounds.
Kier teaches systems and methods related to an immersive environment for play (Kier, ¶ [0005]), wherein an augmented background library configured to store a plurality of selectable augmented backgrounds, wherein the augmented background is selected from the plurality of selectable augmented backgrounds (Kier, 110 and 140 in FIG. 1A; ¶ [0023]: selection or creation of a “theme" for the implementation of the system, wherein the theme could be a generic background for play, such as a forest or mountain scene, a theme specific to a consumer product (or product family) or any other image suitable to the end user's vision for a background/stage for play; display the process of selecting or configuring the “Object Library” to be used for object detection;  packaged data stores for common consumer objects will be available for selection (logically these will be packaged with the images used for theme selection); objects may be defined as specific actors (i.e., an individual person) or embellishments available for play; e.g., clothing for a doll, a weapon for a toy soldier; ¶ [0028]: A user may select a theme to customize aspects of a user interface used for interactions with a game provider; 212/252 in FIG. 2; ¶¶ [0032]-[0033]: configuration details and settings for creating and customizing the user experience are centrally managed and maintained (as themes and customization settings) in data store 212/252; ¶ [0007]: the system includes a shared data store/library that goes beyond recognizing object classes (e.g., faces, eyes, dolls) to specific items selected by the users (e.g., PlaymobilTM Green Dragon, Red Dragon or more specifically the “Red Dragon with Mounted Knight"), and objects or actors in specific states (e.g., "Red Dragon with Open Mouth" or "Sally Doll with Red Dress")).
Capper and Kier are analogous art because they are from the same field of endeavor, systems and methods related to .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kier to Capper.  Motivation for doing so would complement and enhance the play experience, and provide a consistent user experience across interaction.

Claim 9
Capper discloses all the elements as stated in Claim 1 and further discloses  images, wherein an augmented  image is selected from the plurality of selectable augmented  images (Capper, FIG. 22A-22B; Col. 19, lines 55-65: once the doll 2200 is detected based on the doll's signature color, the user is able to move a cursor, which is represented by fairy doll 2205, on the display of the mobile device 2215, for example, by moving the doll 2200; by parking the cursor on selectable icons 2210, the user is able to direct one or more interactions during game play).
Capper fails to explicitly discloses wherein an augmented effects library configured to store a plurality of selectable augmented effects, wherein an augmented effect is selected from the plurality of selectable augmented effects.
Kier teaches systems and methods related to an immersive environment for play (Kier, ¶ [0005]), wherein an augmented effects library configured to store a plurality of selectable augmented effects, wherein an augmented effect is selected from the plurality of selectable augmented effects (Kier, 110 and 140 in FIG. 1A; ¶ [0023]: selection or creation of a “theme" for the implementation of the system, wherein the theme could be a generic background for play, such as a forest or mountain scene, a theme specific to a consumer product (or product family) or any other image suitable to the end user's vision for a background/stage for play; display the process of selecting or configuring the “Object Library” to be used for object detection;  packaged data stores for common consumer objects will be available for selection (logically these will be packaged with the images used for theme selection); objects may be defined as specific actors (i.e., an individual person) or embellishments available for play; e.g., clothing for a doll, a weapon for a toy soldier; FIG. 1B: ¶ [0026]: the background panel 10 shows a static image that is supplemented with an active display 12 to emphasize actions that may be present in the game, wherein image enhancement corresponds to the found objects; e.g., the static mountain is enhanced with a spreading fire and roaring flames associated with a dragon 22 in the foreground; ¶ [0028]: A user may select a theme to customize aspects of a user interface used for interactions with a game provider; 212/252 in FIG. 2; ¶¶ [0032]-[0033]: configuration details and settings for creating and customizing the user experience are centrally managed and maintained (as themes and customization settings) in data store 212/252; ¶ [0007]: the system includes a shared data store/library that goes beyond recognizing object classes (e.g., faces, eyes, dolls) to specific items selected by the users (e.g., PlaymobilTM Green Dragon, Red Dragon or more specifically the “Red Dragon with Mounted Knight"), and objects or actors in specific states (e.g., "Red Dragon with Open Mouth" or "Sally Doll with Red Dress")). 
Capper and Kier are analogous art because they are from the same field of endeavor, systems and methods related to .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kier to Capper.  Motivation for doing so would complement and enhance the play experience, and provide a consistent user experience across interaction.

Claim 10
Capper in view of Kier discloses all the elements as stated in Claim 9 and further discloses rendering the augmented effect in the augmented reality display (Kier, FIG. 1B: ¶ [0026]: the background panel 10 shows a static image that is supplemented with an active display 12 to emphasize actions that may be present in the game, wherein image enhancement corresponds to the found objects; e.g., the static mountain is enhanced with a spreading fire and roaring flames associated with a dragon 22 in the foreground).  
Motivation for applying Kier to Capper would complement and enhance the play experience, and provide a consistent user experience across interaction.

Independent Claim 12
Capper discloses an augmented reality play system (Capper, FIG. 1; Col. 5, lines 34-35: a video game device 10; FIG. 31; Col. 24, lines 27-28: the electronic device 3100 provide interactive game play with a user; Col. 21, lines 53-57: the virtual reality aspect of the application can be a live view of the physical real-world environment whose elements are/can be augmented or can be a view of a virtual environment (e.g., a game) whose elements are/can be augmented) comprising:  (Capper, 1505 in FIGS. 15A-C; Col. 15, line 58 – Col. 16, line  21: a stand 1510 for positioning a mobile device 1500 in the vertical position; the stand 1510 acts as a pedestal and support for the mobile device 1500; the stand 1510' has a pivot mechanism 1515 to tilt a camera 1505" of the mobile device 1500' to allow the mobile device 1500' to be in any position ranging from vertical to horizontal and/or from right side up to upside down); a doll (Capper, FIGS. 22A-B; Col. 19, line 55 – Col. 20, line 4: doll 2200/2205); a first block (Capper, FIG. 23; Col. 20, lines 5-16: colored blocks); and the user device (Capper, 1400 in FIG. 14A; Col. 15, lines 14-21; electronic device) (Capper, 1500 in FIGS. 15A-C; Col. 15, lines 50-65; 1600 in FIG. 16; Col. 16, lines 55-57; 1700 in FIG. 17A; Col. 16, line 67 – Col. 17, line 5; 2215 in FIG. 22A; Col. 19, lines 60-63: mobile device), the user device comprising, a camera (Capper, 1405 in FIG. 14A; Col. 15, lines 14-21: the device 1400 includes a camera 1405) (Capper, 1505 in FIGS. 15A-C; Col. 16, lines 2-6; 1605 in FIG. 16; Col. 16, lines 55-57; 1705 in FIG. 17A; Col. 16, line 67 – Col. 17, line 5:  a camera 1505'/1605/1705 of the mobile device 1500'/1600/1700), and a computer system (Capper, 10 in FIG. 2; Col. 5, lines 34-35; Col. 6, lines 8-27: a video gaming device) (Capper, 3100 in FIG. 31; Col. 24, lines 23-29: a self-contained electronic device), the computer system further comprising: at least one processor (Capper, 26 in FIG. 2; Col. 5, lines 48-52: control circuit 26; 28 in FIG. 2; Col. 6, lines 49-51: intelligence module 28 comprises a microprocessor) (Capper, 3115 in FIG. 31; Col. 24, lines 29-34: processor); a graphical user interface (Capper, FIGS. 19A-B and 22A-B; Col. 18, lines 11-40; Col. 19, lines 58-60: interactive game user interface); and a computer-usable medium (Capper, 3100 and 3130 in FIG. 31; Col. 24, lines 29-38: the electronic device 3100 includes a memory 3110 and a storage device 3130) embodying computer program code, the computer-usable medium capable of communicating with the at least one processor, the computer program code comprising instructions executable by the at least one processor and configured for (Capper, FIGS. 2 and 5; Col. 7, lines 58-64: the control circuit 26 and the intelligence module 28 include a computer-readable medium containing computer readable instructions executed by a processor to perform the steps 300) (Capper, FIG. 31; Col. 24, lines 43-48: the hardware structure includes multiple processors and other hardware to perform parallel processing; application(s) 3135 are likely to be stored in the storage device 3130 and memory 3110 and processed as applications are typically processed): 
collecting at least one frame of video with an image capture module (Capper; Col. 3; lines 10-12: camera to capture an image in a field of view) (Capper, Col. 16, lines 45-62: the video area 1610 can be captured by a camera 1605 of a mobile device 1600) (Capper, FIGS. 14A-B; Col. 15, lines 14-54: a toothbrush 1420 and a power band 1425 can be read via retroreflectors for game play interaction; based on the retroreflector's position and size, their three dimensional positions in front of the camera 1410 are determined) (Capper, Col. 6, lines 30-47: the detection array 24 can operate in a manner analogous to a digital camera); 
identifying the doll in the at least one frame of video with an object recognition module; identifying the first block in the at least one frame of video with the object recognition module (Capper, FIGS. 19A-B; Col. 18, lines 11-25: color(s) can be automatically detected for object detection; the star 1900 and its color pink are detected and recognized) (Capper, FIGS. 22A-22B and 23; Col.19, line 66 – Col. 20, line 16 : the interactive game is able to recognize more than one object to manipulate the same or different elements in the game; once the object is detected within at least an area of the field of view (and thereafter shown on the display as user feedback), the user is able to manipulate the objects shape and/or move the object with respect to the circle; the game recognizes the object as a smile and adds other facial features) (Capper, Col. 22, lines 24-29: detect and recognize the brushing user's facial features/expressions to determine whether the facial patterns “match' a particular motion and/or location of the toothbrush) (Capper, Col. 24, lines 8-10: a target on an oral care device; such as a toothbrush, appearing in an image is recognized); and 
rendering an augmented reality display on the user device with an augmented reality module (Capper, Col. 9, lines 65-67: the display device is a magic mirror or an augmented reality mirror that generates an overlay of an image(s) over live video image in real time) (Capper, Col. 21, lines 53-57: the virtual reality aspect of the application can be a live view of the physical real-world environment whose elements are/can be augmented or can be a view of a virtual environment (e.g., a game) whose elements are/can be augmented) (Capper, FIGS. 28C-D: Col. 23, lines 40-53: FIGS. 28C-28D show how the tracking is augmented by 40 the user's brushing), the augmented reality display comprising: an augmented background a rendering of the doll; and a rendering of the first block as a first augmented object (Capper, FIGS. 19A-B; Col. 18, lines 11-40: augmented reality display including augmented background 1910 and a rendering of control object pink star 1900) (Capper, FIGS. 22A-B; Col. 19, line 55 – Col. 20, line 4: augmented reality display including augmented background 2215 and a rendering of fairy doll 2205).
Capper fails to explicitly discloses a screen stand.
Kier teaches systems related to an immersive environment for play (Kier, ¶ [0005]), comprising a screen stand (Kier, 10 in FIG. 1B; ¶ [0026]: a background panel/screen 10 is positioned near a playfield 20; one or more cameras are configured by the system to monitor the play field 20 and capture images for processing actions; 310 and 311 in FIGS. 3-5; ¶¶ [0035]-[0037] and [0022]: the vertical structure 310 supports configurable hardware for mounting the displays such that their surfaces are flush to the mounted poster/printed image/poster image (i.e., a vertical background poster/panel/screen) marked as 311; FIGS. 8-9; ¶ [0048]: the physical structure support multiple vertical background panel/screen 810 and 811 and displays 815 and 816).
Capper and Kier are analogous art because they are from the same field of endeavor, systems and methods related to .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kier to Capper.  Motivation for doing so would allow system.

Claim 14
Capper in view of Kier discloses all the elements as stated in Claim 12 and further discloses an augmented object library configured to store a plurality of selectable augmented objects, wherein the first augmented object is selected from the plurality of selectable augmented objects (Capper, FIG. 22A-22B; Col. 19, lines 55-65: once the doll 2200 is detected based on the doll's signature color, the user is able to move a cursor, which is represented by fairy doll 2205, on the display of the mobile device 2215, for example, by moving the doll 2200; by parking the cursor on selectable icons 2210, the user is able to direct one or more interactions during game play) (Kier, 110 and 140 in FIG. 1A; ¶ [0023]: selection or creation of a “theme" for the implementation of the system, wherein the theme could be a generic background for play, such as a forest or mountain scene, a theme specific to a consumer product (or product family) or any other image suitable to the end user's vision for a background/stage for play; display the process of selecting or configuring the “Object Library” to be used for object detection;  packaged data stores for common consumer objects will be available for selection (logically these will be packaged with the images used for theme selection); objects may be defined as specific actors (i.e., an individual person) or embellishments available for play; e.g., clothing for a doll, a weapon for a toy soldier; ¶ [0028]: A user may select a theme to customize aspects of a user interface used for interactions with a game provider; 212/252 in FIG. 2; ¶¶ [0032]-[0033]: configuration details and settings for creating and customizing the user experience are centrally managed and maintained (as themes and customization settings) in data store 212/252; ¶ [0007]: the system includes a shared data store/library that goes beyond recognizing object classes (e.g., faces, eyes, dolls) to specific items selected by the users (e.g., PlaymobilTM Green Dragon, Red Dragon or more specifically the “Red Dragon with Mounted Knight"), and objects or actors in specific states (e.g., "Red Dragon with Open Mouth" or "Sally Doll with Red Dress")). 
Motivation for applying Kier to Capper would complement and enhance the play experience, and provide a consistent user experience across interaction.

Claim 15
Capper in view of Kier discloses all the elements as stated in Claim 12 and further discloses an augmented background library configured to store a plurality of selectable augmented backgrounds, wherein the augmented background is selected from the plurality of selectable augmented backgrounds (Capper, FIG. 22A-22B; Col. 19, lines 55-65: once the doll 2200 is detected based on the doll's signature color, the user is able to move a cursor, which is represented by fairy doll 2205, on the display of the mobile device 2215, for example, by moving the doll 2200; by parking the cursor on selectable icons 2210, the user is able to direct one or more interactions during game play) (Kier, 110 and 140 in FIG. 1A; ¶ [0023]: selection or creation of a “theme" for the implementation of the system, wherein the theme could be a generic background for play, such as a forest or mountain scene, a theme specific to a consumer product (or product family) or any other image suitable to the end user's vision for a background/stage for play; display the process of selecting or configuring the “Object Library” to be used for object detection;  packaged data stores for common consumer objects will be available for selection (logically these will be packaged with the images used for theme selection); objects may be defined as specific actors (i.e., an individual person) or embellishments available for play; e.g., clothing for a doll, a weapon for a toy soldier; ¶ [0028]: A user may select a theme to customize aspects of a user interface used for interactions with a game provider; 212/252 in FIG. 2; ¶¶ [0032]-[0033]: configuration details and settings for creating and customizing the user experience are centrally managed and maintained (as themes and customization settings) in data store 212/252; ¶ [0007]: the system includes a shared data store/library that goes beyond recognizing object classes (e.g., faces, eyes, dolls) to specific items selected by the users (e.g., PlaymobilTM Green Dragon, Red Dragon or more specifically the “Red Dragon with Mounted Knight"), and objects or actors in specific states (e.g., "Red Dragon with Open Mouth" or "Sally Doll with Red Dress")).
Motivation for applying Kier to Capper would complement and enhance the play experience, and provide a consistent user experience across interaction.

Claim 16
Capper in view of Kier discloses all the elements as stated in Claim 12 and further discloses an augmented effects library configured to store a plurality of selectable augmented effects, wherein an augmented effect is selected from the plurality of selectable augmented effects and rendered in the augmented reality display (Capper, FIG. 22A-22B; Col. 19, lines 55-65: once the doll 2200 is detected based on the doll's signature color, the user is able to move a cursor, which is represented by fairy doll 2205, on the display of the mobile device 2215, for example, by moving the doll 2200; by parking the cursor on selectable icons 2210, the user is able to direct one or more interactions during game play) (Kier, 110 and 140 in FIG. 1A; ¶ [0023]: selection or creation of a “theme" for the implementation of the system, wherein the theme could be a generic background for play, such as a forest or mountain scene, a theme specific to a consumer product (or product family) or any other image suitable to the end user's vision for a background/stage for play; display the process of selecting or configuring the “Object Library” to be used for object detection;  packaged data stores for common consumer objects will be available for selection (logically these will be packaged with the images used for theme selection); objects may be defined as specific actors (i.e., an individual person) or embellishments available for play; e.g., clothing for a doll, a weapon for a toy soldier; FIG. 1B: ¶ [0026]: the background panel 10 shows a static image that is supplemented with an active display 12 to emphasize actions that may be present in the game, wherein image enhancement corresponds to the found objects; e.g., the static mountain is enhanced with a spreading fire and roaring flames associated with a dragon 22 in the foreground; ¶ [0028]: A user may select a theme to customize aspects of a user interface used for interactions with a game provider; 212/252 in FIG. 2; ¶¶ [0032]-[0033]: configuration details and settings for creating and customizing the user experience are centrally managed and maintained (as themes and customization settings) in data store 212/252; ¶ [0007]: the system includes a shared data store/library that goes beyond recognizing object classes (e.g., faces, eyes, dolls) to specific items selected by the users (e.g., PlaymobilTM Green Dragon, Red Dragon or more specifically the “Red Dragon with Mounted Knight"), and objects or actors in specific states (e.g., "Red Dragon with Open Mouth" or "Sally Doll with Red Dress")).  
Motivation for applying Kier to Capper would complement and enhance the play experience, and provide a consistent user experience across interaction.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Capper in view of Kier as applied to Claim 6 above, and further in view of Lyons.

Claim 7
Capper in view of Kier discloses all the elements as stated in Claim 6 and further discloses rendering the augmented object in the augmented reality display  (Capper, FIGS. 22A-B; once the doll 2200 is detected based on the doll's signature color, the user is able to move a cursor, which is represented by fairy doll 2205, on the display of the mobile device 2215, for example, by moving the doll 2200; i.e., fairy doll 2205 is displayed at a location of the doll).
Capper in view of Kier fails to explicitly disclose rendering the augmented object in the augmented reality display at a location of the first block. 
Lyons teaches systems and methods related to augmented and virtual reality (Lyons, ¶ [0005]), wherein rendering the augmented object in the augmented reality display at a location of the first block (Lyons, ¶ [0058]: with a high level of tracking available, the cube 200 may be replaced within augmented reality scenes with other, rendered three-dimensional objects; interactions with the cube 200 may be translated in the augmented reality environment and, specifically, to the rendered object within the scene and for which the cube 200 is a real-world stand-in; FIGS. 8-10; ¶¶ [0127]-[0128]: the rendered three-dimensional object 950 on the display 938 replaces the actual three dimensional object 850 being captured by the camera; a rendered object 1050' substituting for a three-dimensional physical object 1050 in an augmented reality display 1038 of computer device 1030).
 and Lyons are analogous art because they are from the same field of endeavor, systems and methods related to augmented and virtual reality.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Lyons to Capper in view of Kier.  Motivation for doing so would allow users enjoy the full augmented reality or virtual reality experience with inexpensive and accurate system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Capper in view of Kier as applied to Claim 9 above, and further in view of Iyer et al. (US 2016/0091964 A1, published on 03/31/2016), hereinafter Iyer.

Claim 11
Capper in view of Kier discloses all the elements as stated in Claim 9 and further discloses identifying a user gesture in the at least one frame of video with a gesture recognition module (Capper, FIGS. 13A-D; Col. 14, line 49 – Col. 15, line : permits a user's hands to be images by camera for gaming and control applications; the gestures for rock, scissors, and paper are all visually different enough for a computer to robustly recognize their shapes and process them in real time); .  
Capper in view of Kier fails to explicitly disclose wherein rendering an augmented effect in the augmented reality display associated with the user gesture.
Iyer teaches systems and methods relating to augmented reality (Iyer, ABSTRACT), wherein rendering an augmented effect in the augmented reality display associated with the user gesture (Iyer,  FIG. 4; ¶ [0054]: a user may perform a gesture proximate a recognized object; in FIG. 4, the gesture includes pointing at an object in the displayed image data; the gesture may cause a command to be issued by the recognition coordination module, gesture recognition module, or other module that causes the object to be highlighted, outlined, pointed to, have its corresponding pixel values altered so as to make the object standout in the displayed view of the scene, or otherwise augmented, such as to alert the user that the object is selected) (Iyer, FIGS. 7A-B; ¶ [0061]: a user may perform a gesture (e.g., a gesture recognizable by the gesture recognition module) with their finger(s), hand(s), or one or more object(s) to cause an object to change in size, shape, color, contrast, intensity, or other appearance characteristic).
Cappe and Iyer are analogous art because they are from the same field of endeavor, systems and methods related to augmented reality.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Iyer to Capper in view of Kier.  Motivation for doing so would provide visual feedback and alert to user .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Capper in view of Kier as applied to Claim 12 above, and further in view of Schinker (US 2014/0002677 A1, published on 01/02/2014), hereinafter Schinker.

Claim 13
Capper in view of Kier discloses all the elements as stated in Claim 12 and further discloses a  (Kier, 10 in FIG. 1B; ¶ [0026]: a background panel/screen 10 is positioned near a playfield 20; one or more cameras are configured by the system to monitor the play field 20 and capture images for processing actions; 310 and 311 in FIGS. 3-5; ¶¶ [0035]-[0037] and [0022]: the vertical structure 310 supports configurable hardware for mounting the displays such that their surfaces are flush to the mounted poster/printed image/poster image (i.e., a vertical background poster/panel/screen) marked as 311; FIGS. 8-9; ¶ [0048]: the physical structure support multiple vertical background panel/screen 810 and 811 and displays 815 and 816).
Capper in view of Kier fails to explicitly disclose wherein the background screen is a green screen.
Schinker teaches a system and a method relating to augmented reality (Schinker, ¶ [0005]), wherein the background screen is a green screen (XIAO, FIGS. 1-3; ¶ [0026]: a person wishing to appear in an enhanced reality audio visual message enters a kiosk or other structure 10; the structure 10 is preferably a walled structure having a background wall 12 which includes a “green screen” disposed proximate a back wall 18, a top wall 14, a front wall 22 and a bottom or floor 16; the background is rendered transparent through a suitable processor eliminating the green color to provide a transparent alpha channel background).
Cappe and Schinker are analogous art because they are from the same field of endeavor, systems and methods related to augmented reality.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Schinker to Capper in view of Kier.  Motivation for doing so would provide various enhanced reality background to users.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Capper in view of Anderson (US 2015/0279101 A1, published on 10/01/;2015), hereinafter Anderson.

Claim 17
Capper discloses a system comprising: a user device (Capper, 1400 in FIG. 14A; Col. 15, lines 14-21; electronic device) (Capper, 1500 in FIGS. 15A-C; Col. 15, lines 50-65; 1600 in FIG. 16; Col. 16, lines 55-57; 1700 in FIG. 17A; Col. 16, line 67 – Col. 17, line 5; 2215 in FIG. 22A; Col. 19, lines 60-63: mobile device), the user device comprising, a camera (Capper, 1405 in FIG. 14A; Col. 15, lines 14-21: the device 1400 includes a camera 1405) (Capper, 1505 in FIGS. 15A-C; Col. 16, lines 2-6; 1605 in FIG. 16; Col. 16, lines 55-57; 1705 in FIG. 17A; Col. 16, line 67 – Col. 17, line 5:  a camera 1505'/1605/1705 of the mobile device 1500'/1600/1700), and a computer system (Capper, 10 in FIG. 2; Col. 5, lines 34-35; Col. 6, lines 8-27: a video gaming device) (Capper, 3100 in FIG. 31; Col. 24, lines 23-29: a self-contained electronic device), the computer system further comprising: at least one processor (Capper, 26 in FIG. 2; Col. 5, lines 48-52: control circuit 26; 28 in FIG. 2; Col. 6, lines 49-51: intelligence module 28 comprises a microprocessor) (Capper, 3115 in FIG. 31; Col. 24, lines 29-34: processor); a graphical user interface (Capper, FIGS. 19A-B and 22A-B; Col. 18, lines 11-40; Col. 19, lines 58-60: interactive game user interface); and a computer-usable medium (Capper, 3100 and 3130 in FIG. 31; Col. 24, lines 29-38: the electronic device 3100 includes a memory 3110 and a storage device 3130) embodying computer program code, the computer- usable medium capable of communicating with the at least one processor, the computer program code comprising instructions executable by the at least one processor and configured for (Capper, FIGS. 2 and 5; Col. 7, lines 58-64: the control circuit 26 and the intelligence module 28 include a computer-readable medium containing computer readable instructions executed by a processor to perform the steps 300) (Capper, FIG. 31; Col. 24, lines 43-48: the hardware structure includes multiple processors and other hardware to perform parallel processing; application(s) 3135 are likely to be stored in the storage device 3130 and memory 3110 and processed as applications are typically processed): 
collecting at least one frame of video with an image capture module (Capper; Col. 3; lines 10-12: camera to capture an image in a field of view) (Capper, Col. 16, lines 45-62: the video area 1610 can be captured by a camera 1605 of a mobile device 1600) (Capper, FIGS. 14A-B; Col. 15, lines 14-54: a toothbrush 1420 and a power band 1425 can be read via retroreflectors for game play interaction; based on the retroreflector's position and size, their three dimensional positions in front of the camera 1410 are determined) (Capper, Col. 6, lines 30-47: the detection array 24 can operate in a manner analogous to a digital camera); 
identifying at least one user controlled object in the at least one frame of video with an object recognition module (Capper, FIGS. 19A-B; Col. 18, lines 11-25: color(s) can be automatically detected for object detection; the star 1900 and its color pink are detected and recognized) (Capper, FIGS. 22A-22B and 23; Col.19, line 66 – Col. 20, line 16 : the interactive game is able to recognize more than one object to manipulate the same or different elements in the game; once the object is detected within at least an area of the field of view (and thereafter shown on the display as user feedback), the user is able to manipulate the objects shape and/or move the object with respect to the circle; the game recognizes the object as a smile and adds other facial features) (Capper, Col. 22, lines 24-29: detect and recognize the brushing user's facial features/expressions to determine whether the facial patterns “match' a particular motion and/or location of the toothbrush) (Capper, Col. 24, lines 8-10: a target on an oral care device; such as a toothbrush, appearing in an image is recognized); 
; 
; and 
rendering an augmented reality display on the user device with an augmented reality module (Capper, Col. 9, lines 65-67: the display device is a magic mirror or an augmented reality mirror that generates an overlay of an image(s) over live video image in real time) (Capper, Col. 21, lines 53-57: the virtual reality aspect of the application can be a live view of the physical real-world environment whose elements are/can be augmented or can be a view of a virtual environment (e.g., a game) whose elements are/can be augmented) (Capper, FIGS. 28C-D: Col. 23, lines 40-53: FIGS. 28C-28D show how the tracking is augmented by 40 the user's brushing), the augmented reality display including the augmented background and a rendering of the at least one user controlled object (Capper, FIGS. 19A-B; Col. 18, lines 11-40: augmented reality display including augmented background 1910 and a rendering of control object pink star 1900) (Capper, FIGS. 22A-B; Col. 19, line 55 – Col. 20, line 4: augmented reality display including augmented background 2215 and a rendering of fairy doll 2205).
Capper fails to explicitly discloses identifying an augmented background for rendering; and identifying a context of the augmented background with a context recognition module.
Anderson teaches technologies for rendering augmented reality virtual objects (Anderson, ABSTRACT), wherein identifying an augmented background for rendering (Anderson, 204/206, 212, and 214 in FIG. 2; ¶¶ [0021]-[0024]: the captured image is analyzed and processed by the subject recognition module 204 and is also used by the augmented reality rendering module 214 to render the augmented reality scene, wherein the subject recognition module 204 may determine that certain recognized objects are primary subjects of the image (e.g., persons or prominent objects), and that other recognized objects are accessories (e.g., clothing or background objects); select virtual objects that are similar to the subjects/prominent objects or accessories/background objects identified in the image, including virtual objects of similar type or with similar appearance or other features; select virtual objects associated with a similar activity or theme as the subjects/prominent objects or accessories/background objects identified in the image; apply the selected virtual objects to one or more virtual reality characters and then render an augmented reality scene based on the original captured image, and the virtual character and any virtual objects that have been applied); and 
identifying a context of the augmented background with a context recognition module (Anderson, 204/208 in FIG. 2; 310 in FIG. 3; ¶¶ [0022] and [0030]-[0033]: the subject recognition module 204 may determine that certain recognized objects are primary subjects of the image (e.g., persons or prominent objects), and that other recognized objects are accessories (e.g., clothing or background objects); the subject recognition module 204 may determine the context of the recognized objects by comparing the recognized objects to the object profile data 2; identify one or more features of the accessory/background objects included in the image; those identified features may be matched against the object profile data 216 to find a collection of matching objects; those matching objects, and the associated metadata contained in the object profile data 216, may describe the context of the recognized subjects; identify the current activity based on the features of the recognized subjects, background items, accessories, or other objects recognizable in the image; select one or more virtual objects that are similar to the identified accessories/background objects within the image; ¶ [0036]: determine a context associated with the virtual character rather than the recognized subjects.).
Capper and Anderson are analogous art because they are from the same field of endeavor, technologies for rendering augmented reality virtual objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Anderson to Capper.  Motivation for doing so would increase interactivity of augmented reality systems, and may make augmented reality more compelling for users (Anderson, ¶ [0011]).

Claim 18
Capper in view of Anderson discloses all the elements as stated in Claim 17 and further discloses rendering the at least one user controlled object as a contextually appropriate augmented object in the augmented reality display at a location of the at least one user controlled object (Anderson, FIG. 4; ¶¶ [0037]-[0040]: the person 402 is shown wearing a cowboy hat 404 and standing in front of a cactus 406; identify the context of the subject 402 as having an activity or theme of "desert", "western", or "cowboy"; the augmented reality scene includes the subject 402, the cowboy hat 404, and the cactus 406; the augmented reality device 102 may have selected the virtual cowboy hat 412 based on its similarity to the features of the cowboy hat 404 worn by the subject 402) (Capper, FIGS. 22A-B; once the doll 2200 is detected based on the doll's signature color, the user is able to move a cursor, which is represented by fairy doll 2205, on the display of the mobile device 2215, for example, by moving the doll 2200; i.e., fairy doll 2205 is displayed at a location of the doll).
Motivation for applying Anderson to Capper would increase interactivity of augmented reality systems, and may make augmented reality more compelling for users (Anderson, .

Claim 19
Capper in view of Anderson discloses all the elements as stated in Claim 17 and further discloses an augmented effects library configured to store a plurality of selectable augmented effects, wherein an augmented effect is selected from the plurality of selectable augmented effects (Anderson, 216/218 in FIG. 2; ¶¶ [0030]-[0031]: the augmented reality device may identify features related to the type, style, appearance, or other attributes of the recognized accessories; those identified features may be matched against the object profile data 216 to find a collection of matching objects; identify the current activity based on the features of the recognized subjects, background items, accessories, or other objects recognizable in the image; the activity and/or theme may be determined using the object profile data 216 and/or the character profile data 218; ¶ [0033]: the augmented reality device 102 may use the object profile data 216 to select a similar hat; e.g., a hat of similar style or color; ¶¶ [0025[-[0026]: the object profile data 216 may include a library of virtual objects that are each tagged with appropriate activities, themes, and/or other metadata; similarly, the character profile data 218 may include a library of characters that are also tagged with appropriate activities, themes, and/or other metadata).  
Motivation for applying Anderson to Capper would increase interactivity of augmented reality systems, and may make augmented reality more compelling for users (Anderson, .

Claim 20
Capper in view of Anderson discloses all the elements as stated in Claim 19 and further discloses rendering a contextually appropriate augmented effect in the augmented reality display, selected from the plurality of selectable augmented effects in the augmented effects library (Anderson, FIG. 2; ¶ [0024]: the augmented reality rendering module 214 may use the object profile data 216 and the character profile data 218 to identify three-dimensional models or other data that may be used to render the scene; 326 in FIG. 3; ¶¶ [0033]-[0036]: the augmented reality device 102 may use the object profile data 216 to select a similar hat; e.g., a hat of similar style or color; the augmented reality scene is based on the original image captured by the camera 132, and includes a rendering of the virtual character and any selected virtual objects that have been applied to the virtual character) 
Motivation for applying Anderson to Capper would increase interactivity of augmented reality systems, and may make augmented reality more compelling for users (Anderson, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SOEDERBERG et al. (US 2018/0264365 A1, filed on 08/16/2016) discloses a system and a method of creating a virtual game environment by selecting one or more physical objects; providing a physical model of the game environment/ scene using the selected physical objects; scanning the physical model to obtain a digital three dimensional representation of the physical model; converting the digital three-dimensional representation of the physical model into a virtual toy construction model made up of virtual toy construction elements; and defining game-controlling elements in the virtual toy construction model (SOEDERBERG, ABSTRACT);
KNIGHT et al. (US 2017 /0098332 A1, filed on 06/10/2015) discloses a method of providing an augmented reality image comprises recording a basic image including a subject and a first background using a recording device, extracting a subject image from the basic image, and providing the extracted subject image to a display device for combining with a second background (KNIGHT, ABSTRACT), wherein the first background is a green screen background to be replaced by the second background (KNIGHT, ¶ [0083]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175